EXHIBIT 3.2 THIRD AMENDED AND RESTATED BYLAWS OF GAMETECH INTERNATIONAL, INC., a Delaware corporation As Adopted on December 4, 2009 THIRD AMENDED AND RESTATED BYLAWS OF GAMETECH INTERNATIONAL, INC. TABLE OF CONTENTS Page ArticleI MEETINGS OF STOCKHOLDERS 1 Section 1.1. Place of Meetings 1 Section 1.2. Annual Meetings 1 Section 1.3. Special Meetings 1 Section 1.4. Notice of Meetings 1 Section 1.5. Record Date 1 Section 1.6. Adjournments 1 Section 1.7. Quorum 2 Section 1.8. Organization 2 Section 1.9. Voting; Proxies 2 Section 1.10. List of Stockholders Entitled to Vote 3 Section 1.11. Action without a Meeting 3 Section 1.12. Nominations of Candidates for Election as Directors 3 Section 1.13. Proposals for Consideration at Stockholder Meetings 4 Section 1.14. Inspectors of Election 5 ArticleII DIRECTORS 6 Section 2.1. Powers of Directors 6 Section 2.2. Number, Election, and Term of Office 6 Section 2.3. Vacancies 6 Section 2.4. Regular Meetings of Directors 6 Section 2.5. Special Meetings of Directors 6 Section 2.6. Quorum; Vote Required for Action 6 Section 2.7. Action without a Meeting 7 Section 2.8. Telephone Participation in Meetings 7 Section 2.9. Organization 7 Section 2.10. Removal 7 ArticleIII COMMITTEES 7 Section 3.1. Committees 8 Section 3.2. Committee Rules 8 ArticleIV OFFICERS 9 Section 4.1. Enumeration 9 Section 4.2. Chief Executive Officer or President 9 Section 4.3. Vice President 9 i Page Section 4.4. Secretary 9 Section 4.5. Treasurer 9 Section 4.6. Other Officers and Assistant Officers 9 Section 4.7. Term and Compensation 9 ArticleV INDEMNIFICATION 10 Section 5.1. Directors and Officers 10 Section 5.2. Payment of Expenses 10 Section 5.3. Permissive Indemnification and Advancement of Expenses 10 Section 5.4. Basis of Rights; Other Rights 10 Section 5.5. Determination of Indemnification 10 Section 5.6. Insurance 10 Section 5.7. Definition - Company 10 Section 5.8. Definition - Authorized Representative 10 ArticleVI SHARES OF CAPITAL STOCK 11 Section 6.1. Issuance of Stock 11 Section 6.2. Stock Certificates 11 Section 6.3. Transfer of Stock 11 Section 6.4. Lost, Stolen, Destroyed, or Mutilated Certificates 11 Section 6.5. Regulations 11 Section 6.6. Holders of Record 11 Section 6.7. Restriction on Transfer 11 ArticleVII GENERAL PROVISIONS 12 Section 7.1. Corporate Seal 12 Section 7.2. Fiscal Year 12 Section 7.3. Waiver of Notice of Meetings of Stockholders, Directors and Committees 12 Section 7.4. Interested Directors; Quorum 12 Section 7.5. Form of Records 12 Section 7.6. Authorization 12 Section 7.7. Financial Reports 12 Section 7.8. Effect of Bylaws 12 Section 7.9. Manner of Notice 12 ArticleVIII AMENDMENTS 13 ii THIRD AMENDED AND RESTATED BYLAWS OF GAMETECH INTERNATIONAL, INC. ARTICLE I MEETINGS OF STOCKHOLDERS Section1.1. Place of Meetings. Meetings of the stockholders shall be held at such place within or without the State of Delaware as shall be designated by the Board of Directors or the person or persons calling the meeting. Section1.2. Annual Meetings. If required by applicable law, an annual meeting of the stockholders shall be held for the election of directors and the transaction of such other business as may properly come before the meeting after the close of the Company’s fiscal year on such date and at such time as shall be designated by resolution of the Board of Directors from time to time. Section1.3. Special Meetings. Except as otherwise provided for or fixed pursuant to the Certificate of Incorporation relating to the rights of the holders of any series of preferred stock of the Company, special meetings of stockholders may be called only by the Chairman of the Board of Directors, or by the Board of Directors pursuant to a resolution adopted by the Board of Directors, and may not be called by any other person or persons or in any other manner. Section1.4. Notice of Meetings. A written notice stating the place, date, and hour of each meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called shall be given by, or at the direction of, the Secretary or the person or persons authorized to call the meeting to each stockholder of record entitled to vote at such meeting, not less than ten (10)days nor more than sixty (60)days before the date of the meeting, unless a greater period of time is required by law in a particular case. Section1.5. Record Date.In order to determine the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, or to express consent to corporate action in writing without a meeting, the Board of Directors may fix a record date, which shall not precede the date on which the Board of Directors so act and which shall not be more than sixty (60)nor less than ten (10)days before the date of such meeting, nor more than sixty (60)days prior to any other action. If no record date is fixed: (i)the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held; and (ii)the record date for determining stockholders entitled to express consent to corporate action in writing without a meeting, when no prior action by the Board of Directors is necessary, shall be the day on which the first written consent is expressed. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the Board of Directors may fix a new record date for the adjourned meeting. Section1.6. Adjournments. Any meeting of stockholders, annual or special, may adjourn from time to time to reconvene at the same or some other place, and notice need not be given of any such adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting the Company may transact any business which might have been transacted at the original meeting. If the adjournment is for more than thirty (30)days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. 1 Section1.7. Quorum. Except as otherwise provided by law, the Certificate of Incorporation or these Bylaws, at each meeting of stockholders the presence in person or by proxy of the holders of shares of stock having a majority of the votes which could be cast by the holders of all outstanding shares of stock entitled to vote at the meeting shall be necessary and sufficient to constitute a quorum. In the absence of a quorum, the stockholders so present may, by majority vote, adjourn the meeting from time to time in the manner provided in Section1.6 of these Bylaws until a quorum shall attend. Shares of its own stock belonging to the Company or to another corporation, if a majority of the shares entitled to vote in the election of directors of such other corporation is held, directly or indirectly, by the Company, shall neither be entitled to vote nor be counted for quorum purposes; provided, however, that the foregoing shall not limit the right of the Company to vote stock, including but not limited to its own stock, held by it in a fiduciary capacity. Section1.8. Organization. Meetings of stockholders shall be presided over by the Chief Executive Officer, if any, or in his or her absence by the Chairman of the Board, if any, or in his or her absence by the Vice Chairman of the Board, or in his or her absence by the President, or in his or her absence by a Vice President, or in the absence of the foregoing persons by a chairman designated by the Board of Directors, or in the absence of such designation by a chairman chosen at the meeting. The Secretary shall act as secretary of the meeting, but in his or her absence the chairman of the meeting may appoint any person to act as secretary of the meeting. The date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at the meeting by the person presiding over the meeting. The Board of Directors may adopt by resolution such rules and regulations for the conduct of the meeting of stockholders as it shall deem appropriate. Except to the extent inconsistent with such rules and regulations as adopted by the Board of Directors, the person presiding over any meeting of stockholders shall have the right and authority to convene and to adjourn the meeting, to prescribe such rules, regulations, and procedures and to do all such acts as, in the judgment of such chairman, are appropriate for the proper conduct of the meeting. Such rules, regulations, or procedures, whether adopted by the Board of Directors or prescribed by the presiding officer of the meeting, may include, without limitation, the following: (i)the establishment of an agenda or order of business for the meeting; (ii)rules and procedures for maintaining order at the meeting and the safety of those present; (iii) limitations on attendance at or participation in the meeting to stockholders of record of the Company, their duly authorized and constituted proxies or such other persons as the chairman of the meeting shall determine; (iv)restrictions on entry to the meeting after the time fixed for the commencement thereof; and (v)limitations on the time allotted to questions or comments by participants. The presiding officer at any meeting of stockholders, in addition to making any other determinations that may be appropriate to the conduct of the meeting, shall, if the facts warrant, determine and declare to the meeting that a matter or business was not properly brought before the meeting and if such presiding officer should so determine, such person shall so declare to the meeting and any such matter or business not properly brought before the meeting shall not be transacted or considered. Unless and to the extent determined by the Board of Directors or the person presiding over the meeting, meetings of stockholders shall not be required to be held in accordance with the rules of parliamentary procedure. Section1.9. Voting; Proxies. Except as otherwise provided by the Certificate of Incorporation, each stockholder entitled to vote at any meeting of stockholders shall be entitled to one vote for each share of stock held by him which has voting power upon the matter in question.
